DETAILED ACTION
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Status of Claims
This Office Action is in response to the applicant’s request for continued examination filed on 13 December 2021.  Claims 1, 3–10 and 21-22 are presently pending and are presented for examination. Claim 21 is currently amended. Claims 2 and 18-20 are canceled. Claims 11-17 are withdrawn.  
Response to Amendment
The Amendment filed 13 December 2021 has been entered. Claims 1, 3-10 and 21-22 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 13 December 2021, with regard to the rejections of claims 1, 3–10 and 21-22 under 35 USC 102/103 have been fully considered but they are not persuasive. 
Regarding applicant’s argument for claim 1 that “The claim limitations recite specifically that the first signal is configured to change a wireless control communication device from a rest mode to a ready mode. As the Examiner notes, Tetsuka describes only the detecting members going from the power off state to the power on state. The detecting members of Tetsuka are not the wireless communication unit, but rather are non-contact detectors made of sensors and magnets. The alleged wireless communication unit of Tetsuka is never described as changing modes, let alone going from a rest mode to a ready mode. The alleged wireless communication unit is discussed in Tetsuka only in passing as an option for replacing the wire between components. Therefore, Tetsuka does not explicitly or inherently disclose a first signal configured to change a wireless control communication device from a rest mode to a ready mode.” the examiner respectfully disagrees. 
Tetsuka teaches the first operating member 34 is operated from rest position to a switching position (see at least col 8, lines 50-64), and responsive to this movement, a “power-on” signal is supplied to the detecting members to change the detecting members from a power-off state to a power-on state, i.e. from a rest state to a ready state (see at least col 7, lines 30-45, col 8, lines 50-64). Tetsuka further teaches “the first and second detecting members 61 and 62 are electrically wired to the electric rear derailleur…However, the control device 12 could be provided with a wireless communication unit that wirelessly communicates with the signal controller 50 or directly communicates with the electric rear derailleur…” (see at least col Fig. 6), i.e. the control device 12, when interpreted under broadest reasonable interpretation, is a wireless control communication device with detecting members 61, 62. The operating member 34 operates from a rest position to a switching position and changes the detecting members from a power-off state to a power-on state. The control device 12, when the detecting members are at power-on state, is ready to operate, i.e. come into a ready mode from a rest mode.  Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Regarding applicant’s argument for claim 1 that “…Col. 8. Lines 9-22 of Tetsuka is recited in full above, but specifically describes “the control device 12 could be provided with a wireless communication unit...” This does not mean that Tetsuka is calling the control device 12 its previously described features a wireless communication unit. Rather, Tetsuka is explaining to one of ordinary skill that a wireless communication unit may be included into the control device 12, the rest of the control device 12 likely remaining intact. As noted above, this passing mention of a wireless communication unit in Tetsuka is never described or suggested as being changed from a rest mode to a ready mode. Thus, all the limitations of claim 1 are not disclosed in Tetsuka”, the examiner respectively disagrees.
Tetsuka teaches “the first and second detecting member 61 and 62 are electrically wired to the electric rear derailleur 16…However, the control device 12 could be provided with a wireless communication unit that wirelessly communicates with the signal controller 50 or directly communicates with the electric rear derailleur…” (see at least col 8, lines 9-22, Fig. 2). As set forth previously, the control device 12, when interpreted under broadest reasonable interpretation, is a wireless control communication device with detecting members 61, 62 
Regarding applicant’s argument for Claim 6 that “the switching member and the detecting member are not a “communication device” as recited in the claim. Even further, it is improper to rely on the same structure in one reference as being responsive to two different elements. See, Lantech, Inc. v. Keip Machine Co., 32 F.3d 542 (Fed. Cir. 1994) (in infringement context, a single conveyor held to not meet claim element requiring at least two conveyors); In re Robertson, 169 F.3d 743 (Fed. Cir. 1999) (claim requiring three separate means not anticipated by structure containing two means where one of the two means was argued to meet two of the three claimed means). The Office Action uses the same switching members and detecting members in the rejection of claim 1 with regards to the claim limitation “configured to change a wireless control communication device from a rest mode to a ready mode,” as it does for claim 6's “operation communication device.” However, the “operation communication device” in claim 6 is a separate element from the “wireless control communication device” in claim 1. Thus, rejection of claim 6 is improper for relying on the same structure in Tetsuka as being responsive to two different elements”, the examiner respectively disagrees.
As stated above, the control device 12 of Tetsuka, when interpreted under broadest reasonable interpretation, is a wireless control communication device with detecting members 61, 62 (see Fig. 6 for the control device 12 with detecting members 61, 62). Further, “an operation communication device” is broadly recited in claim 6 and there is no explicit, implicit or inherent recitation that the “operation communication device” and the “wireless control communication device” are two separate elements. Even further, the magnetic sensors of 
The applicant’s argument for Claim 21 is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
With respect to the dependent claims 3-5, 7-10 and 22, the Applicant provides no additional arguments other than their dependency from the independent claim 1. Because independent claim 1 is not allowable, dependent claims 3-5, 7-10 and 22 are not allowable. 

3Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetsuka (US9056651, hereinafter Tetsuka).
As to claim 1, Tetsuka teaches a wireless control system for a bicycle (Tetsuka, col 8, line 9-22 teaches a wireless control system for a bicycle), comprising: 
Tetsuka, col 6, lines 45-47 teaches operating member at rest position; col 8, lines 50-64 teaches operating member from rest position to a switching position and the switching member and detecting member wake up; col 8, line 65-col 9, line 36 teaches operating member past switching position to a first detecting position); and 
a control unit comprising a control processor (See at least Tetsuka, col 3, lines 56-63 teaches control device with processor and communicating device; Fig. 2) configured to: 
generate a first signal responsive to movement of the switch device from the rest position to the first actuation position, the first signal configured to change a mode of a component of the bicycle (Tetsuka, col 8, lines 50-64 teaches operating member from rest position to a switching position and the switching member and detecting member wake up; also see col 7, lines 10-20, Fig. 2); and 
generate a second signal responsive to movement of the switch device from the first actuation position to the second actuation position, the second signal configured to trigger operation of the component of the bicycle (Tetsuka, col 8, line 65-col 9, line 36 teaches operating member past switching position to a first detecting position and generating the first signal by the detecting member; also see Fig. 2);
wherein the first signal is configured to change a wireless control communication device from a rest mode to a ready mode (Tetsuka, col 8, lines 9-22 teaches control device 12 could be provided with a wireless communication unit the wirelessly communicates with the signal controller 50 or directly communicates with the electric rear derailleur, i.e. the control device 12 with detecting members 61 and 62 and the signal controller is a wireless control communication device; col 8, lines 50-64 teaches operating member from rest position to a switching position and the switching member and detecting member wake up; also see col 7, lines 10-20, Fig. 2 ).
As to claim 3, Tetsuka teaches the wireless control system of claim 1, wherein the second signal triggers the wireless control communication device to transmit an operation signal, the operation signal configured to trigger operation of an operation component of the bicycle (Tetsuka, col 8, line 65-col 9, line 36 teaches operating member generating a signal by the detecting member and the signal can be an upshift signal to perform upshift movement in the rear derailleur).
As to claim 4, Tetsuka teaches the wireless control system of claim 3, wherein the operation component is a gear changer (Tetsuka, col 9, lines 24-36 teaches a gear changer).
As to claim 6, Tetsuka teaches the wireless control system of claim 1, wherein the first signal is configured to change an operation communication device to a ready mode (Tetsuka, col 8, lines 50-64 teaches operating member from rest position to a switching position and the switching member and detecting member are powered on and power is supplied to magnetic sensors).
As to claim 7, Tetsuka teaches the wireless control system of claim 6, wherein the second signal is an operation signal configured to trigger a shifting operation of a gear changer of the bicycle (Tetsuka, col 8, line 65-col 9, line 36 teaches operating member generating a signal by the detecting member and the signal can be an upshift signal to perform upshift movement in the rear derailleur).
As to claim 8, Tetsuka teaches the wireless control system of claim 7, wherein the gear changer comprises an operation processor configured to control the operation communication Tetsuka, col 5, lines 49-50 teaches a rear shifting device with a control unit that controls rear shifting device in response to a shift control signal from the control device).
As to claim 9, Tetsuka teaches the wireless control system of claim 1, wherein the wireless control communication device configured to change from a rest mode to a ready mode responsive to the first signal and to change from the ready mode to a transmit mode responsive to the second signal (Tetsuka, col 8, lines 50-64 teaches operating member from rest position to a switching position and the switching member and detecting member are powered on; col 8, line 65-col 9, line 36 teaches operating member generating a signal by the detecting member and the signal can be an upshift signal to perform upshift movement in the rear derailleur; col 5, lines 49-59 teaches control device transmitting shift control signal to rear control unit; also see Fig. 2).
As to claim 10, Tetsuka teaches the wireless control system of claim 9, wherein the ready mode uses more energy than the rest mode (Tetsuka, col 7, lines 56-63 teaches ready mode uses less energy than rest mode) but less energy than the transmit mode from a power source of the wireless control system (Tetsuka, col 7, lines 46-56 teaches at when activated, the detecting member constantly monitors the operating member, i.e. in ready mode or transmitting mode; col 8, line 65-col 9, line 36 teaches a signal transmitted to control the rear derailleur, i.e. the signal transmitted to the rear derailleur add power consumed by the system which constantly monitors the operating member). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuka in view of Jordan (US20160339986, hereinafter Jordan).
As to claim 5, Tetsuka teaches the wireless control system of claim 3. 
Tetsuka does not explicitly teach wherein the operation component is an adjustable suspension component.
Jordan, para 0023 teaches the control system may be usable with suspension components in addition to gear changers or in the alternative to gear changer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the wireless control system taught by Tetsuka to include the operation component which is an adjustable suspension component as taught by Jordan to control an electrical device of the bicycle that allows electrical power to be conserved (Tetsuka, col 1, lines 24-30). 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brian (US20140102237, hereinafter Brian).
As to claim 21, Tetsuka teaches the wireless control system of claim 3.
Tetsuka does not teach wherein while in the ready mode, the wireless control communication device sends the anticipation signal to a gear changer, causing a change in operation of the gear changer of the bicycle. 
However, in the same field of endeavor, Brian teaches shift signal from master control unit (MSU), i.e. generating an anticipation signal and the shifter transmits the shift signal to ensure that the gear changer transmitter and receiver will be in a state of active listening (see at least Brian, para 0041-0042). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the wireless control system taught by Tetsuka to include wherein while in the ready mode, the wireless control communication device sends the anticipation signal to a gear changer, causing a change in operation of the gear changer of the Tetsuka, col 1, lines 24-30). 
As to claim 22, Tetsuka in view of Brian teaches the wireless control system of claim 21.
Brian further wherein the operation component of the bicycle is changed to trigger listening (see at least Brian, para 0041, the gear changer transmitter and receiver actively listens).
See claim 21 above for rationale supporting obviousness, motivation and reasons to combine.
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.